DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is a non-final, first action on the merits, in response to continuation application filed August 10, 2022.  The claims 1-20, are currently pending.

Priority
Certified copy of priority document KR 10-2018-0157006 dated December 07, 2018, is acknowledged which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 8/10/2022, 9/29/2022, 10/20/2022, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (hereinafter Wang) (US 2018/0239352) in view of Abe et al (US 2017/0308094).
	Regarding claims 1, 15, Wang discloses an apparatus (method) for providing a notification of control authority transition in a vehicle (abstract), the apparatus (method) comprising: 
a speaker (the vehicle can provide an audible notification through the vehicle's speaker(s) [element 841, coupled to the controller element 820] fig. 8) or any other sound source in the vehicle) configured to output a sound notification (para. 0040); 
a vibration motor (element 831 of the actuator system 830, fig. 8) configured to output a vibration notification (paras. 0018, 0040); and 
a control circuit (controller element 820) electrically connected to the speaker (element 841) and the vibration motor (element 831) and configured to: 
output a first notification using the speaker during a first time interval when a situation to hand over control authority for the vehicle occurs (control authority of the vehicle is transferred) (para. 0016, lines 16-21; para. 0018, lines 14-16); 
output a second notification using the speaker and the vibration motor during a second time interval after the first time interval elapses under the situation (para. 0018, lines 5-16); and 
output a third notification using the speaker and the vibration motor during a third time interval after the second time interval elapses (para. 0018).  Wang further discloses transitioning of vehicle operating out of a particular mode to other mode given a set of conditions in the vehicle's surroundings will only correspond to a single mode (e.g., the given set of conditions trigger a determination that the vehicle should transition into a single particular mode), while in some examples, a given set of conditions in the vehicle's surroundings may correspond to more than one mode (e.g., the given set of conditions trigger a determination that the vehicle should transition into multiple candidate modes) implying periodic time intervals associated with the transitions.  Wang further discloses for example route planning wherein the vehicle can navigate a driving route while automatically adjusting its speed to maintain a safe distance from other vehicles, objects, etc., (para. 0024).  Wang does not expressly show adjust a length of at least a portion of the first time interval, or the second time interval based on at least one of the speed of the vehicle, traffic in a road where the vehicle is travelling, or a lane recognizing quality value when the control authority of the vehicle is transferred.  Abe in a similar field of endeavor discloses process in which a vehicle M is controlled based on the expected end time of a particular action or target time, adjust a length of at least a portion of the first time interval (that is, if the target arrival time is not set, the vehicle M travels along a plan of automated driving and travels at the speed limit. When the distance from the starting place to the destination is 120 km and the speed limit of the road that the vehicle M travels to the destination is 120 km/h, the vehicle M adjust its speed to arrive at the destination within one hour, that is, a portion of the first time interval is adjusted to accommodate the arrive time, since when the target arrival time is set, the plan of automated driving can be changed (adjusted) so that the vehicle M arrive at the destination at the target arrival time.  When the start time is 10:00 and the target arrival time is 11:30, for example, the plan of automated driving is changed (adjusted) so that the vehicle M travel the road at 80 km/h. The vehicle M therefore arrives at the target arrival time) or the second time interval based on at least one of the speed of the vehicle, traffic in a road where the vehicle is travelling, or a lane recognizing quality value when the control authority of the vehicle is transferred (paras. 0130, 0131, 0132).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Abe provide adjust length (duration) of a portion of time interval based on speed of the vehicle where the vehicle is traveling with control apparatus of Wang so as to allow automated driving mode controller so as to allow changes in plan of automated driving when control of vehicle is transferred.  
	 
Allowable Subject Matter
Claims 2-14 and 16-20, are objected to as being dependent upon rejected base claim, (claims 1, 15) but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014.  The examiner can normally be reached on 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/   
Primary Examiner, 
Art Unit 2632.